                              UNITED STATES DISTRICT COURT
                             FOR THE Southern District of California
                                         San Diego

Soltura, LLC
                                  Plaintiff,
v.                                                        Case No.: 3:21−cv−00284−H−KSC
                                                          Judge Marilyn L. Huff
Qvivo Brands, Inc.
                                  Defendant.



                                           NOTICE OF HEARING



Please take notice that the above−entitled action has been placed on the calendar of the Honorable Judge
Marilyn L. Huff on 6/14/21 at 10:30 AM , in , at the U.S. District Courthouse − San Diego, California.

FOR DISMISSAL FOR FAILURE TO SERVE under Local Rule 4.1(B) which provides that on the one
hundredth (100th) day following the filing of the complaint, or on the fourteenth (14th) day following an
extension of time to serve, if proof of service has not yet been filed, the clerk will prepare an order to show
cause with notice to plaintiff why the case should not be dismissed without prejudice.



                                                                                                   John Morrill,
                                                                                              Clerk of the Court




                                                                       By: s/ S. Yaptangco, Courtroom Deputy
